MEMORANDUM ***
Amarjeet Thiara, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s denial of his request for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the BIA’s decision on whether the petitioner has established eligibility for asylum. See Hasan v. Ashcroft, 380 F.3d 1114, 1119 (9th Cir.2004). We grant the petition and remand for further proceedings.
Because the BIA did not make an explicit adverse credibility determination in this case, we accept petitioner’s testimony as true. See Navas v. INS, 217 F.3d 646, 652 n. 3 (9th Cir.2000). Assuming Thiara’s testimony is true, the record shows that he was persecuted, at least in part, on account of an imputed political opinion. See id. at 659 & n. 18; Singh v. Ilchert, 63 F.3d 1501, 1509 (9th Cir.1995).
We therefore grant the petition and remand this case for further proceedings on the merits of Thiara’s asylum, withholding of removal, and CAT claims. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.